Citation Nr: 0737891	
Decision Date: 12/03/07    Archive Date: 12/13/07

DOCKET NO.  05-32 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her daughters



ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel


INTRODUCTION

The appellant is the surviving spouse of the veteran who 
served on active duty from August 1950 to September 1953 and 
from November 1953 to December 1971.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a January 2005 rating decision of the Nashville, Tennessee 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A Board Videoconference hearing was held before the 
undersigned in November 2006; a transcript of the hearing is 
of record.  


FINDINGS OF FACT

1.  According to his death certificate, the veteran died in 
June 2004; the immediate cause of death was pneumonia due to 
acute lymphocytic leukemia (ALL) and the underlying cause of 
death was chronic obstructive pulmonary disease (COPD).     

2.  It is not shown that pneumonia, COPD or ALL was 
clinically evident during the veteran's active service or for 
many years thereafter.  

3.  None of the veteran's service-connected disabilities 
(including chronic anxiety manifested by hyperventilation and 
tension headaches, lumbar spine disability, bilateral hearing 
loss, and post operative residual of pilonidal cyst) are 
shown to have caused or contributed to his death. 

4.  The record contains no indication that the veteran's 
death from pneumonia due to ALL due to COPD was proximately 
due to or the result of the veteran's active service, 
including Agent Orange exposure therein.  
 

CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially to cause the veteran's death.  
38 U.S.C.A. § 1103, 1110, 1116, 1131, 1310, 5107 (West 2002); 
38 C.F.R. § 3.303, 3.307, 3.309, 3.312 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The appellant has been advised of VA's duties to notify and 
assist in the development of her claim.  A July 2004 letter 
from the RO explained what the evidence needed to show to 
substantiate the claim.  It also explained that VA was 
responsible for obtaining relevant records from any federal 
agency, and that VA would make reasonable efforts to obtain 
records not held by a federal agency, but that it was the 
appellant's responsibility to make sure that VA received all 
requested records not in the possession of a federal 
department or agency.  This letter also advised the appellant 
to submit any evidence in her possession pertaining to his 
claim.  Although the appellant was not provided notice 
regarding effective dates of awards (See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006)) such notice would only be 
relevant if the benefit sought were being granted. 
 
While complete VCAA notice was not given prior to the rating 
on appeal, the appellant had ample opportunity to respond to 
the notice provided and to supplement the record after notice 
was given.  She is not prejudiced by any technical notice 
deficiency that may have occurred along the way, and no 
further notice is required.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained the 
veteran's service medical records, along with other available 
medical evidence.  As to any duty to provide a medical 
opinion, in the absence of any medical findings suggesting a 
relationship between the veteran's death causing pneumonia, 
ALL and COPD and his military service; the absence of any 
medical records showing manifestation of any of these 
conditions until at least 12 years after service; and the 
absence of any evidence that any service connected disability 
caused or contributed to cause the veteran's death,  the 
Board finds that the medical evidence currently of record 
relating to the cause of the veteran's death is sufficient to 
make a decision on this appeal and there is no duty for VA to 
provide a medical opinion.  38 U.S.C.A. § 5103A (d); 38 
C.F.R. 
§ 3.159(c) (4); see also Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003).  

The appellant has not identified any additional evidence 
pertinent to this claim.  VA's assistance obligations are 
met.  The appellant is not prejudiced by the Board's 
proceeding with appellate review. 

II.  Factual Background

Service medical records do not reveal any diagnosis or 
treatment of pneumonia, leukemia or COPD.  The records do 
show a finding of leukocytosis (i.e. high white blood cell 
count (WBC)) in December 1959.  His WBC was also noted to be 
high in January 1960, along with his monocyte count.  
Lymphocytes were found to be normal, however.  On March 1971 
examination and May 1971 Medical Board examination, blood and 
urine testing, including WBC count, were noted to be normal.    

The records also show that the veteran had problems with 
chest pain throughout service.  From May 14, 1970 to June 6, 
1970, the veteran received specific inpatient evaluation and 
treatment for this pain.  Initially, it was thought that the 
veteran may have had pleurisy or bronchitis.  On further 
evaluation, however, the final diagnosis was chest wall pain, 
probably costochondritis.  On July 1971 report of medical 
history, the veteran commented that he had severe headaches, 
occasional back pain and a slight earache in the left ear but 
otherwise his health was good.  A May 1971 Medical Board 
examination then produced diagnoses of tension headaches, 
etiology undetermined, chronic anxiety manifested by attacks 
of hyperventilation syndrome, neurosensory hearing loss, 
herniated nucleus pulposus of the lower back, 
costochondritis, psoriasis and clubbing of the fingers.  Then 
on August 1971 separation examination, the veteran's chest 
was found to be normal aside from the costochondritis, as 
were his lungs, heart and vascular system.  His blood 
pressure was also normal at 100/70.    

A February 1972 rating decision granted service connection 
for chronic anxiety manifested by hyperventilation and 
tension headaches, lumbar spine disability, bilateral hearing 
loss and postoperative residuals of pilonidal cyst.  

September 2003 VA inpatient records show that the veteran 
came in complaining of head fullness for several months.  On 
laboratory evaluation he was noted to have a pancytopenia 
that was not present on previous study.  Subsequent bone 
marrow biopsy demonstrated Acute Lymphocytic Leukemia (ALL).  
He was started on palliative chemotherapy in September 2003 
and was later put on maintenance chemotherapy.  An October 
2003 note showed that the veteran's medical history included 
a 20 year history of COPD in the form of emphysema.  A March 
2004 inpatient note showed that the veteran was in 
respiratory distress due to his COPD and anemia and because 
he had contracted pneumonia.  A June 2004 inpatient note 
showed that the veteran was admitted with declining 
functional status with relapsed ALL.  A subsequent 
physician's note showed that the veteran's ALL was in end 
stage.  The veteran died on June [redacted], 2004.    

The veteran's June 2004 death certificate showed that the 
immediate cause of the veteran's death was pneumonia due to 
ALL.  The underlying cause of death was COPD.  There were no 
conditions listed under the heading "other significant 
conditions contributing to death.           

In an August 2004 statement, the appellant indicated that she 
felt that the veteran's death was related to his service.  
She noted that Chronic Lymphocytic Leukemia (CLL) is accepted 
by VA as condition for which presumptive service connection 
could be granted based on herbicide exposure and contended 
that the only difference between ALL and CLL was the 
aggressiveness of the disease.  To support her argument she 
submitted an information sheet from "LeukemiaLymphoma 
FYI.com."  Then, in a subsequent September 2004 statement, 
the appellant indicated that she felt that the veteran 
actually had CLL for an extended period of time.  She noted 
the January 1960 blood work showing a high white blood cell 
count and an abnormal monocyte count.  She also noted the 
December 1959 diagnosis of leukocytosis, an above normal 
elevation in the white blood cell count.  She further 
indicated that in the early stages of CLL most people have no 
symptoms and that the disease was diagnosed only because of 
an increased white blood cell count.  She felt that her 
husband was misdiagnosed and that he had CLL all the way back 
to 1959-1960.  

In her April 2005 Notice of Disagreement, the appellant 
contended that under 38 C.F.R. § 3.307(b) and 3.309(a), 
leukemia could be accepted as a chronic disease whether it 
was diagnosed as acute or as chronic.  She also noted that 
the veteran was service connected for chronic anxiety 
manifested by hyperventilation and tension headaches.  She 
felt that the hyperventilation from the anxiety was a 
contributing cause of death because it was directly related 
to the veteran's heart condition.    

At the November 2006 Board hearing the appellant's 
representative argued that the veteran's leukemia was 
certainly chronic from its inception to the time of death.  
She also argued that the veteran's arteriosclerotic heart 
disease contributed to his death and that in turn, the heart 
disease was brought on by the veteran's service connected 
anxiety.  The appellant testified that the veteran also had 
chest pain in service which thereafter was diagnosed as 
costochondritis.  She also indicated that she believed that 
the veteran had problems with breathing and shortness of 
breath during service and that medication the veteran 
received for leukemia and chest wall pain damaged the 
veteran's heart.  The representative then further contended 
that this chest pain was the beginning of the veteran's 
problems with COPD.  One of the appellant's daughters 
testified that she observed that the veteran was sick way 
before he was diagnosed with leukemia.  He was tired and did 
not have much strength and was very pale.  She believed if he 
had been diagnosed earlier, he would have received a 
diagnosis of CLL instead of ALL.  


III.  Law and Regulations

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause, or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause, it is not sufficient to 
show that it casually shared in producing death, but rather 
it must be shown that there was a causal connection.  Id.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Where a veteran served ninety days or more during a period of 
war and certain chronic disabilities, including leukemia, 
become manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

Veterans who, during active service, served in the Republic 
of Vietnam during the period beginning on January 9, 1962, 
and ending on May 7, 1975, shall be presumed to have been 
exposed to an herbicide agent, unless there is affirmative 
evidence of non-exposure.  If a veteran was exposed to a 
herbicide agent (to include Agent Orange) during active 
military, naval or air service and has contracted an 
enumerated disease to a degree of 10 percent or more at any 
time after service, the veteran is entitled to service 
connection even though there is no record of such disease 
during service.  CLL is on of the aforementioned enumerated 
diseases; ALL is not.  38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307. 3.309(e).  

In claims for benefits, VA shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary. When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b). 

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Analysis

As noted above, the appellant contends that the veteran 
actually died of CLL, which would have entitled him to 
presumptive service connection on the basis of his Vietnam 
service (see 38 C.F.R. §§ 3.307, 3.309(e)) and thus would 
have warranted granting service connection for the cause of 
death.  38 C.F.R. § 3.312.  The appellant also contends that 
the veteran's heart disease at least contributed to cause his 
death.  She then further alleges that the heart disease was 
actually secondary to the veteran's service-connected anxiety 
with hyperventilation and thus, the veteran's service-
connected anxiety actually contributed to cause his death.  
In addition, in an apparent corollary to this second 
argument, the appellant appears to contend that the veteran 
actually should have been directly service-connected for 
heart disease as he had chronic chest pain that began in 
service and continued thereafter.  The Board will analyze 
these contentions in turn.

There is no medical evidence of record showing that the 
veteran died of CLL rather than ALL (which is not subject to 
presumptive service connection on the basis of Agent Orange 
exposure, 38 C.F.R. § 3.309(e)).  The record shows that the 
veteran was given a diagnosis of ALL, based specifically on a 
bone marrow biopsy.  Further, the record contains no mention 
of CLL as a possible diagnosis.  Although appellant initially 
alleged that the veteran's elevated WBC counts in December 
1959 and January 1960 showed initial onset of CLL, there is 
no medical evidence of record to support this.  Additionally, 
the veteran's leukocyte count was actually normal in January 
1960 and WBCs in March 1971 and May 1971 Medical Board 
examination just separation were also normal. 

The Board has also taken note of the appellant's daughter's 
testimony that the veteran was sick long before he was 
diagnosed with leukemia, thus showing the "chronicity" of 
his leukemia.  Although, it is not clear from the record just 
how long the daughter was alleging that she observed the 
veteran's sickness, it is clear that in September 2003 when 
his leukemia was diagnosed, the veteran reported that he had 
been having symptoms (i.e. head fullness) for several months.  
Further, it is clear that medical personnel were aware of the 
veteran's report when they made the ALL diagnosis.  Although 
the appellant and her daughters appear to believe that the 
veteran died of CLL rather than ALL, as laypeople, they are 
not competent to render a medical diagnosis or nexus.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

There is also no medical evidence that heart disease caused 
or contributed substantially or materially to cause the 
veteran's death.  38 C.F.R. § 3.312.  The June 2004 death 
certificate specifically listed the causes of death as 
pneumonia, ALL and COPD.  The veteran's heart disease was not 
listed as a cause, or even a contributory cause of the 
veteran's death.  Further, there is no other specific 
evidence of record indicating that such disease caused, or 
contributed substantially or materially to cause the 
veteran's death.  Id.  Again, although the appellant 
essentially alleges a significant causal relationship between 
the veteran's heart disease and his death, as a layperson, 
she is not competent to determine whether heart disease 
caused or contributed to cause the veteran's death.   
Espiritu, 2 Vet. App. 492, 494 (1992).  

Given that it is not established that heart disease caused or 
contributed to cause the veteran's death, the Board need not 
consider whether the veteran's heart disease was related to 
his service-connected anxiety.  Even if the anxiety did cause 
the heart disease, the heart disease is not shown to have 
caused or contributed to cause the veteran's death and thus, 
the anxiety cannot have caused or contributed to cause the 
veteran's death.  Similarly, the Board need also not consider 
whether the veteran's heart disease could have been service 
connected on the basis that it was related to the veteran's 
chest pains in service, as even if heart disease were service 
connected, it still has not been shown to have caused or 
contributed to cause the veteran's death.  The Board does 
note, however, that there is no medical evidence of record 
linking the veteran's heart disease to service (to include 
chest pains therein) or to service connected anxiety, and the 
veteran's heart and vascular system were noted to be normal 
at separation, with a blood pressure of 100/70.  

Additionally, the Board has considered whether any of the 
veteran's other service-connected disabilities caused or 
contributed to the veteran's death.  There is no evidence of 
record, however, that chronic anxiety, lumbar spine 
disability, bilateral hearing loss or postoperative residuals 
of pilonidal cyst caused or contributed to cause the 
veteran's death.  Once again the death certificate only 
listed pneumonia, ALL and COPD as the causes of death and 
there is no competent evidence of record suggesting any other 
direct or contributory cause of the veteran's death.  

Further, the Board has also considered whether the COPD may 
have been incurred in service and thus should have been 
service-connected but the evidence does not support such a 
finding.  Although service medical records do show that the 
veteran was at one point thought to have bronchitis or 
pleurisy, the subsequent diagnosis arrived at by medical 
personnel was costochondritis.  At separation, the veteran's 
lungs were found to be normal and he did not note any lung 
problems, indicating that his only health problems were 
severe headaches, occasional back pain and a slight earache.  
Additionally, the October 2003 VA note showed that the 
veteran reported only a 20 year history of COPD.  Thus, his 
COPD only dated back to around 1983, some 12 years after 
service.  A lengthy interval of time between service and 
initial postservice manifestation of a "disability" is, of 
itself, a factor against a finding that the disability was 
incurred in service.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  Consequently, in the absence of any 
competent evidence relating COPD to service, the Board has no 
basis to conclude that COPD was incurred in service and 
should have been service-connected.  The Board additionally 
notes that as the veteran's pneumonia was an acute infection 
that occurred some 33 years after service and the veteran's 
ALL did not become manifest until 2003, some 31 years after 
service, these diseases are also not shown to be related to 
service.  See Maxson, 230 F.3d at 1330.    

Finally, the Board has considered the appellant's argument 
that diseases listed under 38 C.F.R. §  3.309(a) that become 
manifest within the applicable presumptive period, such as 
leukemia, could be accepted as chronic even if they were 
actually diagnostically labeled as acute.  This argument 
lacks merit, however, as this regulatory section only applies 
to leukemias that become manifest within a year of service.  
As the veteran's ALL did not become manifest until 32 years 
after service, section 3.309(a) does not apply to the 
appellant's claim.       

Given that it is not shown that a service-connected 
disability caused or contributed or materially to cause the 
veteran's death, the preponderance of the evidence is against 
this claim and it must be denied.  38 C.F.R. § 3.312.  The 
benefit of the doubt doctrine is not for application where 
the clear weight of the evidence is against the claim.  
Gilbert v. Derwinski, supra.     



ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.   



____________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


